***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          GAIL PIZZOFERRATO v. COMMUNITY
                 RENEWAL TEAM, INC.
                     (AC 43956)
                      Prescott, Moll and Pellegrino, Js.

                                   Syllabus

The plaintiff sought to recover damages for personal injuries that she alleg-
   edly sustained as a result of the defendant’s negligence. The court
   referred the case to arbitration pursuant to statute (§ 52-549u). Following
   a hearing, the arbitrator issued a decision in favor of the defendant.
   Electronic notice of the decision was provided to the parties’ counsel
   on that same day. Neither party filed a demand for a trial de novo within
   twenty days of when electronic notice was sent. Because a demand for
   a trial de novo was not filed within twenty days, the trial court rendered
   judgment in accordance with the arbitrator’s decision. Thereafter, the
   court denied the plaintiff’s motion to open and vacate the judgment,
   and the plaintiff appealed to this court, claiming that the court improp-
   erly denied her motion because the language of the applicable statute
   (§ 52-549z) and rule of practice (§ 23-66) require that notice of an arbitra-
   tor’s decision be sent both electronically and by mail before it can
   become a judgment of the court, and notice was not sent by mail in the
   present case. Held that the trial court did not abuse its discretion in
   denying the plaintiff’s motion to open and vacate the judgment: § 52-
   549z does not provide that notice of an arbitrator’s decision must be
   sent both electronically and by mail in order for the statutory twenty
   day period to commence, § 52-549z was amended after the judicial
   branch gave notice of its practice of sending only electronic notice of
   an arbitrator’s decision unless counsel obtain an exclusion from the
   electronic services requirement, and Practice Book § 23-66 does not
   preclude electronic service of an arbitrator’s decision; moreover, it was
   undisputed that both the plaintiff’s and the defendant’s counsel received
   electronic notice of the decision, neither counsel obtained an exclusion
   from the electronic services requirement, the plaintiff’s counsel never
   argued that he was unaware of the court’s practice of sending only
   electronic notice of the decision, and the case did not involve self-
   represented parties; accordingly, notice did not need to be provided
   by mail.
           Argued January 6—officially released March 29, 2022

                             Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of the defendant’s alleged negligence,
and for other relief, brought to the Superior Court in
the judicial district of Hartford and referred to Jeffrey
V. Phelan, arbitrator, who issued a decision for the
defendant; thereafter, the court, Sheridan, J., rendered
judgment in favor of the defendant in accordance with
the arbitrator’s decision; subsequently, the court, Sheri-
dan, J., denied the plaintiff’s motion to open and vacate
the judgment, and the plaintiff appealed to this court.
Affirmed.
  Steven J. Errante, with whom, on the brief, was Gar-
rett A. Denniston, for the appellant (plaintiff).
   Meredith Ashley Hill, for the appellee (defendant).
                           Opinion

  PELLEGRINO, J. The plaintiff, Gail Pizzoferrato,
appeals from the judgment of the trial court denying
her motion to open and vacate the judgment of the
court rendered in favor of the defendant, Community
Renewal Team, Inc., in accordance with a decision of an
arbitrator that resulted from court-annexed arbitration.
On appeal, the plaintiff claims that the court improperly
denied her motion because the language of both General
Statutes § 52-549z1 and Practice Book § 23-662 require
that a decision of an arbitrator be sent to the parties
both electronically and by mail before it can become a
judgment of the court. Because notice of the arbitrator’s
decision was never sent to the parties or their counsel
by mail in the present case, the plaintiff argues that the
judgment of the court, rendered on the basis of the
arbitrator’s decision, should be vacated. We disagree
and affirm the judgment of the court.
   The following facts and procedural history are rele-
vant to our resolution of the plaintiff’s appeal. On
November 29, 2016, the plaintiff allegedly fell and suf-
fered several injuries while walking on a sidewalk
owned and controlled by the defendant. The plaintiff
instituted a negligence action against the defendant,
which the court referred to arbitration pursuant to Gen-
eral Statutes § 52-549u. Following a hearing before the
arbitrator, on October 29, 2019, the arbitrator issued a
decision in favor of the defendant. Electronic notice of
the arbitrator’s decision was provided to the parties’
counsel that same day. The electronic notice stated that
the arbitrator’s decision had been filed and informed
the parties that it could be viewed in the case’s elec-
tronic file. It also stated that ‘‘[s]elf-represented parties
and attorneys who have an exemption from [the elec-
tronic services requirement] will continue to receive a
copy of the decision, findings, or report by mail.’’ Nei-
ther party filed a demand for a trial de novo within
twenty days of when the electronic notice was sent.
On December 19, 2019, because a demand for a trial
de novo was not filed within twenty days, the trial court
rendered judgment in accordance with the decision of
the arbitrator.
  On January 13, 2020, the plaintiff filed a motion to
open and vacate the judgment of the court, claiming
that she had failed to make a claim for a trial de novo,
pursuant to § 52-549z and Practice Book § 23-66,
because she had never received a copy of the arbitra-
tor’s decision by mail and, thus, ‘‘was not aware of
the arbitrator’s [decision] . . . .’’ The court denied the
plaintiff’s motion to open and vacate because ‘‘[t]he
record clearly demonstrated that electronic notice of
the filing of the arbitrator’s decision was provided to
the parties on October 29, 2019.’’ This appeal followed.
  On appeal, the plaintiff first claims that § 52-549z
provides that a demand for a trial de novo must be filed
no later than twenty days after notice of the decision
of an arbitrator has been sent to the parties electroni-
cally or deposited in the United States mail, whichever
is later, meaning that notice must be sent both electron-
ically and by mail before the twenty day period for filing
a demand for a trial de novo begins. The plaintiff further
argues that her interpretation of § 52-549z is ‘‘bolstered
by the inclusion [in the statute] of the phrase in accor-
dance with the rules of [the] court’’ (emphasis in origi-
nal); see General Statutes § 52-549z (d); which she con-
tends refers to Practice Book § 23-66, under which she
argues notice must be sent by mail. We do not agree
that notice of the arbitrator’s decision must be sent
both electronically and by mail in order for the twenty
day period to commence.
   We begin by setting forth the applicable standard
of review. ‘‘[B]ecause this case presents an issue of
statutory construction . . . [w]ell settled principles of
statutory interpretation govern our review. . . .
Because statutory interpretation is a question of law,
our review is de novo. . . . When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) Planning & Zoning Com-
mission v. Freedom of Information Commission, 316
Conn. 1, 9, 110 A.3d 419 (2015).
   We turn now to the relevant language of § 52-549z:
‘‘(a) A decision of the arbitrator shall become a judg-
ment of the court if no appeal from the arbitrator’s
decision by way of a demand for a trial de novo is filed
. . . (d) . . . with the court clerk not later than twenty
days after the date on which (1) notice of the arbitrator’s
decision is sent electronically to the parties or their
counsel, or (2) the arbitrator’s decision is deposited in
the United States mail, whichever is later, and shall
include a certification that a copy thereof has been
served on each party or counsel of record, to be accom-
plished in accordance with the rules of the court. . . .’’
(Emphasis added.) According to the plaintiff, § 52-549z
requires that notice of an arbitrator’s decision be sent
both electronically and by mail. We disagree because
there is no language in § 52-549z that dictates that notice
must be sent both electronically and by mail. Section
52-549z merely recognizes that notice may be sent by
two possible methods and then dictates how the twenty
day period is to be calculated with respect to each
method. The phrase ‘‘whichever is later,’’ on which the
plaintiff’s argument hinges, is applicable only in circum-
stances in which notice is sent both electronically and
by mail—something that did not occur in the present
case. In the present case, electronic notice was sent to
the plaintiff’s counsel on October 29, 2019. Because
notice was sent electronically and not by mail, the
twenty day period for filing a demand for a trial de
novo began on October 29, 2019.
   This interpretation of § 52-549z is further supported
by the fact that § 52-549z was amended in July, 2019; see
Public Acts 2019, No. 19-64; after the Judicial Branch,
in 2018, gave notice of the new Superior Court practice
of sending only electronic notice of an arbitrator’s deci-
sion to counsel of record unless counsel has obtained
an exclusion from the electronic services requirement.
See Connecticut Judicial Branch, Superior Court
Notices, June 6, 2018, available at https://jud.ct.gov/
superiorcourt (last visited March 18, 2022). Thus, as a
practical matter, there may be cases involving a self-
represented party or an attorney who has obtained an
obtained an exclusion from the electronic services
requirement in which notice of the arbitrator’s decision
is sent both electronically and by mail.
   Practice Book § 23-66, on which the plaintiff relies,
has not been updated since 2003. Although § 23-66 dis-
cusses instances in which notice of the arbitrator’s deci-
sion has been mailed, it does not preclude electronic
service of the arbitrator’s decision or govern the calcula-
tion of the twenty day period when notice has been
given electronically or in cases involving both methods
of giving notice. In the present case, it is undisputed
that (1) both the plaintiff’s and the defendant’s counsel
received notice electronically, (2) neither counsel had
obtained an exclusion from the electronic services
requirement, and (3) the case did not involve any self-
represented parties. Thus, notice of the arbitrator’s
decision did not need to be provided by mail under the
circumstances of this case.3
   Having determined that notice was properly provided
to the parties, we now turn to the plaintiff’s claim that
the court abused its discretion by denying her motion
to open and vacate the judgment rendered in accor-
dance with the decision of the arbitrator. We first set
forth our applicable standard of review. It is well estab-
lished that ‘‘[t]he denial of a motion to open is an appeal-
able final judgment.’’ (Internal quotation marks omit-
ted.) Worth v. Korta, 132 Conn. App. 154, 158, 31 A.3d
804 (2011), cert. denied, 304 Conn. 905, 38 A.3d 1201
(2012). This court does not ‘‘undertake a plenary review
of the merits of a decision of the trial court to grant or
to deny a motion to open a judgment. . . . In an appeal
from a denial of a motion to open a judgment, our
review is limited to the issue of whether the trial court
has acted unreasonably and in clear abuse of its discre-
tion. . . . In determining whether the trial court
abused its discretion, this court must make every rea-
sonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Veneziano v. Veneziano, 205 Conn. App. 718, 732, 259
A.3d 28 (2021).
   In the present case, it is undisputed that the plaintiff’s
counsel received electronic notice of the arbitrator’s
decision on October 29, 2019. Furthermore, the plain-
tiff’s counsel never argued that he was unaware of the
Superior Court’s practice, effective June 1, 2018, of
sending only electronic notice of an arbitrator’s deci-
sion to counsel of record. Notwithstanding these undis-
puted facts, the plaintiff failed to file a demand for a
trial de novo within the twenty day period set forth by
§ 52-549z. We conclude, therefore, that the trial court
did not abuse its discretion by denying the plaintiff’s
motion to open and vacate the judgment.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    General Statutes § 52-549z provides in relevant part: ‘‘(a) A decision of
the arbitrator shall become a judgment of the court if no appeal from the
arbitrator’s decision by way of a demand for a trial de novo is filed . . . .
  (d) An appeal by way of a demand for a trial de novo shall be filed with
the court clerk not later than twenty days after the date on which (1) notice
of the arbitrator’s decision is sent electronically to the parties or their
counsel, or (2) the arbitrator’s decision is deposited in the United States
mail, whichever is later, and shall include a certification that a copy thereof
has been served on each party or counsel of record, to be accomplished in
accordance with the rules of the court. . . .’’
  2
    Practice Book § 23-66 provides in relevant part: ‘‘(a) A decision of the
arbitrator shall become a judgment of the court if no claim for a trial de
novo is filed . . . .
  (c) A claim for a trial de novo must be filed with the court clerk within
twenty days after the deposit of the arbitrator’s decision in the United States
mail, as evidenced by the postmark. . . .’’
  3
    We encourage the Rules Committee of the Superior Court to consider
amending the language of Practice Book § 23-66 to correspond to both the
amendments made to § 52-594z in 2019 and the current practice of giving
notice under the now existing electronic services program.